Citation Nr: 1232839	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  


FINDING OF FACT

The Veteran's bilateral hearing loss is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He asserts he received damage to his hearing during service.  Exposure to loud noise during service is conceded.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran's service records were reviewed.  His entrance examination from March 1966 did not indicate any hearing abnormalities.  Treatment records are silent for any complaints or treatment of hearing damage.  The Veteran's discharge examination from July 1968 also did not note any hearing abnormalities.  

Post service, in June 2008, the Veteran sought treatment for hearing loss.  He reported excessive noise exposure while in service.  An audiogram revealed borderline normal hearing from 250-1500 Hertz, sloping to a mild to moderately-severe sensorineural hearing loss of combined type thereafter in the right ear and a mild to moderately-severe, sloping sensorineural hearing loss of combined type in the left ear.  Speech recognition was 98 percent in the right ear and 94 percent in the left ear.  He was issued hearing aids.  It was noted in April 2010 that the Veteran was not wearing his hearing aids because he could not adapt to the artificial sound.  An audiogram from April 2010 revealed mild, gently sloping hearing loss and the results were approximately 15 decibels worse than the audiogram from 2008.

The Veteran was afforded a VA examination in October 2008.  The Veteran stated his hearing loss had an onset of 1967, due to military noise exposure.  He reported exposure to rockets, mortars, small arms gunfire, and artillery.  The Veteran noted that following military service he was exposed to noise while working in the construction business and being a maintenance mechanic; however, he stated he used hearing protection devices as often as possible.  On the audiological evaluation in October 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
65
LEFT
45
50
55
60
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.  

The results from the VA examination show current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss and the Veteran's claimed in-service noise exposure.

The October 2008 VA examiner noted that audiometric data obtained at induction and separation from military service revealed normal hearing thresholds.  Therefore, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure, but more so likely to be attributed to occupational noise exposure over the years.

The Board finds the October 2008 opinion to be inadequate.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In August 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  In September 2012, an opinion was received.  The audiologist stated that the claims file was thoroughly reviewed.  The audiologist stated the Veteran had bilateral sensorineural hearing loss of combined type.  The audiologist opined that it is at least as likely as not that the Veteran's bilateral sensorineural hearing loss began in service.  Explaining, the specialist noted that there was a significant shift at 1000 Hertz in the right ear between March 1966 and July 1968, even though both audiograms indicated hearing within normal limits; however, the audiologist noted that the shift was not etiologically related to noise exposure because a threshold change at 1000 Hertz is not consistent with a noise injury.  However, the examiner noted that a Rudmose automatic audiometer audiogram, undated, indicated hearing within normal limits at all frequencies tested bilaterally, except for a drop to no response at 3000 Hertz in the left ear.  The specialist stated that since there is no date on that form, it is not known if the test was conducted at entrance, discharge, or some point during the Veteran's active duty tour.  Additionally, the specialist noted that the Veteran's statements regarding military noise exposure and his assignment as a military policeman provide support to his claim.

Service connection for bilateral hearing loss is warranted on a direct basis because the evidence is, at least, in relative equipoise.  While the October 2008 VA examiner did not relate the Veteran's current hearing loss to service, the expert medical opinion provided in September 2012 indicates that the Veteran's hearing loss is at least as likely related to his time in service.  It is the function of the Board to resolve all doubt in favor of the Veteran.  Here, when the Veteran's statements, service personnel records, post-service treatment records and the positive medical opinion are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


